Citation Nr: 1603446	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.W.



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, assigning a 50 percent evaluation; residuals shrapnel, left arm, assigning a 10 percent evaluation; tinnitus, assigning a 10 percent evaluation; residual scar, shrapnel wound, left bicep, assigning a noncompensable evaluation; and bilateral hearing loss, assigning a noncompensable evaluation, all effective April 14, 2006.  In January 2008, the Veteran submitted a notice of disagreement (NOD) with the evaluations assigned for his PTSD, hearing loss, and left arm disabilities.  He subsequently perfected his appeal in January 2009.  

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

As the Veteran is challenging the disability rating assigned for his service-connected PTSD, and the record raises assertions that he is unemployable because of service-connected disability, the claim for a TDIU is also on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a January 2012 Board decision, the noncompensable rating in effect for bilateral hearing loss was increased to 10 percent, effective December 16, 2010.  The claim for a rating in excess of 10 percent for residual of left arm shrapnel wound was denied, as was the claim for a compensable rating for a left arm scar.  Those claims are no longer in appellate status.  The claims of entitlement to an initial rating in excess of 50 percent for PTSD and for a TDIU were remanded for additional evidentiary development.  The case has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's PTSD has been manifested by complaints of symptoms such as sleep disturbance, exaggerated startle reflex, anxiety, depression, and hypervigilance; however, he has had good relationships with others, to include his brother, girlfriend, and children.  He has maintained his hygiene, has not been arrested, has not attempted suicide, has not had homicidal ideation, and clearly could live independently if he chose to do so; thus, demonstrating no more than occupational and social impairment with reduced reliability and productivity.  

2.  During the rating period on appeal, the Veteran has been service connected for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; residual scar, shrapnel wound, left bicep, rated as noncompensable; and bilateral hearing loss, assigned a noncompensable evaluation, all effective April 14, 2006.  The combined rating for such is 60 percent.  Following the increase of the bilateral hearing loss disability rating to 10 percent, effect December 16, 2010, the combined rating remains at 60 percent.  

3.  The competent evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  The criteria for the award of TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  The Board notes, however, that notice was provided in June 2006 and again in September 2010.  The September 2010 VCAA notice referenced the claim for a TDIU.  

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes numerous clinical records and reports, VA examination reports, and the statements and testimony of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The Veteran was afforded examinations on numerous occasions, most recently in December 2013, as requested in the Board's January 2012 remand.  A review of the record includes clinical examination findings and the Veteran's reported symptoms for the period in question.  The reports provide findings relevant to the criteria for rating the disability at issue and for determining whether TDIU is warranted.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  It is noted that the Veteran's representative has requested that the case be remanded for additional examination, particularly in regards to the Veteran's unemployability.  However, the Board's review of the record shows that the VA examiner in 2013 specifically commented on the Veteran's employability when considering his PTSD symptoms.  As his other service-connected conditions are rated noncompensable or 10 percent, and there are examinations of record which reflect their functional limitations, additional VA examination is unnecessary.  

The appellant was afforded the opportunity to testify before a VLJ at a videoconference hearing in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to a rating in excess of 50 percent for PTSD.  Moreover, testimony was provided as to the Veteran's unemployability due to service-connected disorders.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  

Legal Criteria

Rating Disabilities - in general

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  Id. § 4.3.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Pertinent Schedular Criteria for Rating Mental Disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130 (2015), DC 9411 (2015).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In order to be assigned a particular rating, a veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  Regardless of the specific symptoms a veteran may have, and their frequency, a rating of 100 percent turns on whether the veteran's symptoms cause total impairment, both occupationally and socially.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2015).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2015).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue, must be addressed.  38 C.F.R. § 4.16(b) (2015).  


Background - PTSD

The Veteran's service-connected PTSD is evaluated as 50 percent disabling, effective April 14, 2006.  The requirements for 100 percent and 70 percent ratings have been reported above.  The Board finds, for the reasons below, that the Veteran is not entitled to a rating in excess of 50 percent for any period on appeal.  

The claims file includes numerous treatment and examination records for the Veteran which are discussed below.

In a December 2005 note, a former supervisor at the FMC Corporation noted that the Veteran had worked for the company from 2003 to 2005.  He recalled that the Veteran often came to work late, and his performance gradually declined during his time there until his resignation.  The Veteran's tardiness and unacceptable work performance concerned him, and he reported such.  He was told that the Veteran had a drinking problem and had nightmares about his time in Vietnam.  His condition had worsened in the past 2 years.  As of result, the Veteran ultimately asked for an early retirement rather than receiving disciplinary action.  His resignation was effective March 2005.  

Upon VA mental disorder examination in September 2006, it was noted that the Veteran was divorced, but had good relationships with his children.  He lived with a friend.  He had not worked since March 2005.  He sometimes worked in the yard.  He did not currently have suicidal thoughts.  He continued to drink 2-3 times per week.  On examination, he was neatly dressed though unshaven.  His psychomotor activity was unremarkable as was his speech.  His affect was normal, but his mood was depressed.  His attention was intact, and he was oriented times three.  His thought process and content were unremarkable.  He maintained personal hygiene, and there was no problem with activities of daily living.  He took medications for his psychiatric symptoms.  The Veteran experienced recurrent distressing thoughts and events associated with his time in Vietnam.  He had sleep disturbance and only slept about 4 hours per night.  Had occasional hypervigilance and paranoia.  His work history included employment in maintenance for 11 years.  Then, he "stayed gone" for 15 years before returning to work for a total of 23 years.  He worked with 2 different companies and was a welder.  He was easily startled at work.  The final diagnoses included PTSD, and a GAF score of 52 was assigned.  

As noted earlier, service connection was granted for PTSD upon rating decision in January 2007, and a 50 percent rating was assigned.  

Subsequently dated VA records reflect that his symptoms continued in March 2007.  His alcohol dependency was reported to be in partial remission.  The examiner noted that the Veteran was alert, fully oriented, and exhibited good hygiene.  His speech and motor activity were normal.  His affect was full and appropriate to topics.  He showed good eye contact.  There were no hallucinations and no suicidal or homicidal ideation.  Findings were essentially the same when seen at VA in May 2007.  

A VA March 2008 record reflects that the Veteran was seen because he felt like he was "going to jump out of his skin."  He became very tense 2 weeks earlier and did not know why, although he said that it might be related to the death of family members.  He enjoyed working in the yard and looked forward to a vacation with his girlfriend.  He continued to take his medications.  The examiner noted that there were no suicidal intentions.  He lived alone and had positive future plans.  In May 2008, he was alert and fully oriented.  He continued to experience insomnia.  He returned in September 2008 as he was out of his medications.  

At his September 2011 hearing, the Veteran testified that his PTSD had worsened.  Additionally, a friend, R.W., testified that the Veteran had expressed suicidal ideation within the months prior to the hearing.  The Board remanded the claim for a contemporaneous mental disorder examination.  

In a May 2012 VA report, the Veteran was seen for depression.  He felt hopeless.  VA examination was conducted in December 2013.  The Veteran's claims file was reviewed.  It was noted that since his last examination, the Veteran now lived with his brother and his girlfriend and 12 "outside" dogs.  He had a good relationship with both his brother and his girlfriend.  He spent time cutting wood and with his dogs.  He also had good relationships with his children and his grandchildren.  He continued not to be employed.  When asked to best summarize the Veteran's level of occupational and social impairment with regard to his mental diagnoses, the examiner noted that there was occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran denied psychiatric hospitalizations and suicide attempts.  He said, however, that he intermittently had thoughts of suicide, but immediately put them out of his mind.  He denied current suicidal ideation or suicidal intentions or plans.  He had many firearms which he kept securely locked up.  He no longer received mental health treatment and no longer took medications for his symptoms as he found none of this effective.  He drank most every day so that he could fall asleep.  His PTSD symptoms included recurrent, involuntary, and intrusive memories of inservice events.  He continued to experience sleep disturbance and avoided thoughts of distressing memories.  He had persistent and exaggerated negative beliefs and persistent negative emotional state.  He had markedly diminished interest or participation in significant activities.  He had feelings of detachment or estrangement from others.  He was irritable and had exaggerated startle response and was hypervigilant.  He had problems with concentration.  When asked to check all symptoms that applied to the Veteran's diagnoses, the examiner checked anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

The examiner observed that the Veteran was on time for his exam.  He was appropriately dressed in casual attire.  He demonstrated good grooming and personal hygiene.  He was oriented times three.  He was cooperative, alert, pleasant, and polite during the interview.  There were no disturbances in mood or affect.  He spoke at normal volume, pace, and tone.  His speech was linear and goal-directed.  He maintained adequate eye contact.  There were no symptoms of psychosis or abnormal motor movements, and no significant problems with thinking or communication observed.  The examiner observed no problems with attention, concentration, or memory.  

Analysis

The Board has reviewed the symptoms listed in the rating criteria as examples of total (100%) occupational and social impairment.  The Veteran's PTSD does not cause gross impairment in thought processes or communication.  In addition, the evidence does not reflect persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others.  While he has at times thought of suicide in recent years, he has not been shown to be a persistent danger to himself.  His PTSD has not been shown to cause an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  His PTSD has not been shown to cause disorientation or memory loss for names of close relatives, his own occupation, or his own name, or other symptoms indicating total occupational and social impairment.  

The Veteran interacts with others to include his brother, girlfriend, his children and grandchildren.  He works in the yard and enjoys his dogs.  The fact that he is able to interact with others and enjoys some activities is evidence against total impairment.  

Despite the Veteran's symptoms related to his PTSD, to include nightmares, exaggerated startle reflex, and some depression, and while it is noted that he has not worked since March 2005 due to his tardiness and unacceptable performance as a welder, the examiner specifically noted in December 2013 that there were only mild or transient symptoms which decreased work efficiency and ability to perform work tasks only during periods of significant stress.  Such does not rise to the level of total occupational and social impairment.  Any assertion by the Veteran (and others) that he has been unemployable due to PTSD symptoms since he resigned in March 2005 is not supported by the evidence.  The evidence belies total occupational and social impairment due to psychiatric symptoms.  

The Board has also considered whether the Veteran is entitled to a 70 percent rating for any period on appeal, but finds that he is not.  The statements of record as provided by the Veteran and others do not reflect that his PTSD symptoms include obsessional rituals which interfere with routine activities, speech problems, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene, an inability to establish and maintain effective relationships, or other symptoms indicating deficiencies in most areas.  These statements also do not support a finding that he has impaired impulse control with violence.  

The Board finds that the Veteran's ability to maintain a relationship with his family and his ability to live independently if he chose to do so, is probative evidence against a finding that he is entitled to a 70 percent rating.  The Board has considered all of the Veteran's reported symptoms as well as the symptoms listed as examples in the rating criteria.  

Despite the assertions with regard to depression, sleep disturbances, impaired judgment, anxiety, and hypervigilance, the Veteran reported that he worked in the yard, enjoyed his dogs, and had good relationships with others.  Although he has PTSD symptoms, it is clear that if he so chose, he could live by himself as he takes care of daily activities and shows good hygiene.  Clearly, his symptoms, to include nightmares, flashbacks, and exaggerated startle reflex, have been shown to have an impact on his functioning, but the impact is not severe.  The Veteran's PTSD symptoms are adequately contemplated in the current 50 percent rating.  

Final Considerations

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Background and Analysis - TDIU

During the rating period on appeal, the Veteran has been service connected for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; residual scar, shrapnel wound, left bicep, rated as noncompensable; and bilateral hearing loss, assigned a noncompensable evaluation, all effective April 14, 2006.  The combined rating for such is 60 percent.  Following the increase of the bilateral hearing loss disability rating to 10 percent, effect December 16, 2010, the combined rating remained at 60 percent and is in effect today.  

The Veteran's ratings are recognition that his impairments may make it difficult to obtain and keep employment.  The question is whether he is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience.  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence reflects that the Veteran worked for 23 years as a welder.  His resigned in 2005, and there is a report from a former supervisor that the Veteran would have received disciplinary action due to tardiness and unacceptable work if he had not chosen to retire instead.  

TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim); 38 C.F.R. § 4.16 (2015).  Under 38 C.F.R. § 4.16 (2015), marginal employment is found whenever the veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 (2015) provides an exception to the income limitation to employment in a protected environment, such as a family business or sheltered workplace.  In this case, it is acknowledged that the Veteran has not worked since 2005 and that he likely could not be employed as a welder any longer.  As related above, his supervisor prior to his resignation in 2005 reported problems with the Veteran reporting for work and with his work product.  However, the Board does not find that the Veteran is unable to be gainfully employed in some capacity.  As reported by the VA examiner in December 2013, while there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks, this is "only during period of significant stress.  Moreover, it is clear that the Veteran gets along with family members and enjoys outdoor activities.  He is clearly able to function socially.  It is equally clear that all gainful employment is not ruled out.  

The Board has also considered that the Veteran is service connected for hearing loss and tinnitus, as well as for shrapnel scars of the left arm and bicep.  A December 2010 VA examination report on the Veteran's functional limitations due to hearing loss disability and tinnitus reflects that he had difficulty in understanding conversations.  This is not mentioned in subsequently dated records which reflect history and/or treatment for various other medical conditions.  While acknowledging that he has some difficulty in understanding conversations due to his service-connected hearing impairment and tinnitus, this is not shown to be a significant limiting factor when deciding if the Veteran is able to be employed.  

As to the residual scars, upon VA examination in January 2014, it was noted that they were asymptomatic.  Thus, such are also not limiting factors when deciding the Veteran's employability.  

The lay statements do not reflect that the Veteran's hearing loss disability, tinnitus, and/or residual scars have prevented him from working, or that they have substantially hindered him in obtaining employment.  


Final Considerations

The Board finds that the Veteran is not entitled to TDIU on a schedular basis, and is not entitled to referral for such on an extraschedular basis, because the most probative evidence of record is against a finding that his service-connected disabilities, considered in combination, render him unable to follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 
38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, supra.  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


